office_of_chief_counsel internal_revenue_service memorandum number release date cc it a postf-165939-01 uil date date to associate area_counsel large and mid-size business cc lmsb from lew fernandez deputy associate chief_counsel income_tax accounting cc it a subject sec_1341 and retiree medical_expenses this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer issue whether sec_1341 applies to payments for retired employees’ medical_expenses conclusion sec_1341 does not apply to payments for retired employees’ medical_expenses facts taxpayer adopted a medical_benefit plan that obligates it to pay medical_expenses of certain retired employees taxpayer manufactures and sells durable consumer goods the retired employees for whom taxpayer pays medical_expenses include some former taxpayer production workers these employees helped to produce goods that taxpayer sold in taxable years ending before taxpayer paid their medical_expenses as retirees for through the taxable years at issue taxpayer paid more than dollar_figure per year for retired production employees’ medical cc it a postf-165939-01 page expenses taxpayer asserts that it is entitled to deductions for those expenditures and that the deductions qualify for sec_1341 tax treatment law and analysis sec_61 and sec_1341 sec_61 generally provides that gross_income means all income from whatever source derived including but not limited to under sec_61 gross_income derived from business sec_1_61-3 of the income_tax regulations provides that in a manufacturing merchandising or mining business gross_income from the sale_of_goods means total sales less the cost_of_goods_sold sec_1341 applies if a the taxpayer included an item in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item a a deduction is allowable to the taxpayer for the taxable_year because it was established after the close of the taxable_year or years of inclusion that the taxpayer did not have an unrestricted right to the item or portion thereof and a the amount of the deduction exceeds dollar_figure if sec_1341 applies the tax_imposed_by_chapter_1 of the code for the taxable_year equals the lesser_of the chapter tax for the taxable_year taking into account the deduction referred to in the preceding paragraph or the chapter tax for the taxable_year computed without the deduction less the decrease in chapter tax for the prior taxable_year or years that would have occurred had the item or portion thereof been excluded from gross_income under tax computation method except for the time_value_of_money sec_1341 restores the taxpayer to the same tax position that the taxpayer would have been in if the taxpayer had never included the item or portion thereof in gross_income even if the general requirements of sec_1341 are satisfied sec_1341 does not apply to any deduction that falls within the sec_1341 inventory rule with an exception for certain_sales made by regulated public_utilities the inventory rule applies to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the cc it a postf-165939-01 page taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business sec_1_1341-1 provides that sec_1341 applies if the taxpayer is entitled to a deduction of more than dollar_figure because of the restoration to another of an item that was included in the taxpayer’s gross_income for a prior taxable_year or years under a claim of right sec_1_1341-1 provides that income included under a claim of right means an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to such item the regulation goes on to provide that restoration to another means a restoration resulting because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or portion thereof sec_1_1341-1 in two sentences interprets the inventory rule the first sentence of the regulation largely parrots the rule’s statutory definition the regulation however interprets the statutory phrase allowable with respect to an item as meaning attributable to an item the second sentence of the regulation provides an example of the inventory rule’s application it provides that sec_1341 is therefore not applicable to sales returns and allowances and similar items taxpayer position taxpayer asserts that the medical_expenses it pays for retired production employees constitute additional manufacturing costs of goods produced and sold in prior taxable years taxpayer did not take these costs into account when it originally sold the goods therefore taxpayer contends that it had only an appearance of an unrestricted right to a portion of the gross_income originally reported on the goods’ sale thereby satisfying the requirements of sec_1341 taxpayer claims that it is entitled to a deduction under sec_162 when it pays the retirees’ medical_expenses because taxpayer paid more than dollar_figure of such expenses for each of the taxable years at issue taxpayer maintains that it satisfies the requirement of sec_1341 for each of those years taxpayer asserts that the payment of the medical_expenses establishes as required by sec_1341 that it did not have an unrestricted right to a portion of the gross_income recognized on the sale_of_goods in prior taxable years finally taxpayer maintains that the inventory rule_of sec_1341 only applies to sales returns allowances and similar items because the retiree medical_expenses do not involve refunds to purchasers of the goods taxpayer contends that the inventory rule does not prevent sec_1341 from applying to the medical_expenses consequently taxpayer contends that deductions it claims for retired manufacturing employees’ medical_expenses qualify for sec_1341 tax treatment cc it a postf-165939-01 page the retiree medical_expenses constitute current production_costs rather than costs of goods manufactured and sold in prior taxable years taxpayer’s fundamental premise that retiree medical_expenses constitute part of the cost of goods produced and sold in prior taxable years is incorrect the retiree medical_expenses constitute part of the cost of goods produced during the taxable years the costs are incurred consequently they cannot give rise to deductions that qualify for the tax treatment provided by sec_1341 for taxable years beginning after date sec_263a provides uniform rules for capitalizing or including in the cost of inventory certain expenses sec_263a provides in part that sec_263a applies to real or tangible_personal_property produced_by_the_taxpayer sec_263a provides that the term produce includes construct build install manufacture develop or improve if sec_263a applies a taxpayer must include in inventory costs or capitalize the direct costs and the proper share of those indirect_costs including taxes part or all of which are allocable to such property subject_to sec_263a both the temporary sec_263a regulations which for property that is inventory in the hands of the taxpayer apply to taxable years beginning after date but before date and final sec_263a regulations which for property that is inventory in the hands of the taxpayer apply to taxable years beginning after date require producers of tangible_property held for resale to include certain indirect expenses as part of the property’s cost a taxpayer must capitalize all indirect_costs properly allocable to property produced temp sec_1_263a-1t b ii sec_1_263a-1 indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities temp sec_1_263a-1t b ii sec_1 263a- e i for taxable years beginning after date sec_1 263a- a ii requires producers of tangible_personal_property to capitalize as part of the property’s cost the property’s allocable share of indirect_costs regardless of whether the property is sold or used in the taxpayer’s trade_or_business under both the temporary and final sec_263a regulations employee_benefits such as the provision of medical treatment to the extent otherwise deductible may qualify as indirect_costs that have to be included in the cost of inventory or other tangible_property produced_by_the_taxpayer see temp sec_1_263a-1t b iii p and sec_1 263a- e ii d the expenses at issue are medical_expenses of retired taxpayer production employees taxpayer incurs these expenses after the employees leave its employ consequently the expenses constitute costs for past services of the retired employees there are two issues to be resolved the first issue is whether employee benefit costs other than pension_plan costs that are based on past services are cc it a postf-165939-01 page subject_to sec_263a the second issue is whether these past_service_costs should be treated as current production_costs that is production_costs of inventory produced during the taxable years the expenses are incurred or should be treated as past production_costs that is additional costs of goods produced when the employees actually worked for taxpayer temp sec_1_263a-1t b iii p provides that among the indirect_costs required to be capitalized are contributions paid to or under a stock bonus pension profit-sharing or annuity plan or other plan deferring the receipt of compensation whether or not the plan qualifies under sec_401 except for past_service_costs as described in paragraph b v h and other employee benefit expenses paid_or_accrued on behalf of labor to the extent such contributions or expenses are otherwise allowable as deductions under chapter of the code other employee benefit expenses include but are not limited to payments pursuant to a wage_continuation_plan under sec_105 as it existed prior to its repeal in worker’s compensation benefits and employee medical benefits temp sec_1 263a- 1t b v h provides that among the indirect_costs not required to be capitalized are contributions paid to or under a pension or annuity plan allowable as a deduction under sec_404 and sec_404a if applicable to the extent such contributions represent past_service_costs as determined under the particular funding method established for the plan for the period in question under the provisions of sec_412 the preamble to the temporary regulations explains the initial provision regarding past_service_costs for pensions as follows under the temporary regulations contributions paid to or under a pension or annuity plan which are allowable under sec_404 and sec_404a if applicable are not subject_to the capitalization requirements of sec_263a to the extent that such contributions represent past_service_costs until otherwise provided to the contrary past_service_costs shall be determined for purposes of sec_263a with reference to the allocation between normal costs and past_service_costs under the funding standards of sec_412 with respect to an actuarial method which does not distinguish between normal costs and past_service_costs none of the amount allowable as a deduction under sec_404 shall be treated as past_service_costs t d preamble reprinted in 1987_1_cb_98 the joint_committee on taxation in its explanation of the pension costs and past_service_costs blue_book stated the temporary sec_263a regulations were patterned after the long-term_contract rules in sec_1 the exception for pension past_service_costs in the temporary regulations is also found in the long-term_contract rules cc it a postf-165939-01 page pension costs under the uniform_capitalization_rules contributions to a pension profit-sharing or stock_bonus_plan and other employee benefit expenses are considered indirect_costs that must be capitalized to the same extent as other indirect_costs unless such contributions relate to past-service costs it was intended that in the case of a contribution to a qualified_plan the determination of whether the contribution relates to past or current services will be made independently of any allocation between normal_cost and past-service cost required under the minimum_funding standards sec_412 or under the plan's benefit formula the congress anticipated that the treasury_department will publish guidelines for making this determination and that such determination may be based in whole or in part on any actuarial funding methods that may be utilized by qualified defined benefit plans staff of the joint_committee on taxation general explanation of the tax_reform_act_of_1986 100th cong 1st sess comm print section of the omnibus budget reconciliation act of the act eliminated the exception allowing an immediate deduction for past_service_costs for contributions to certain pension or annuity_plans section a of the act provided that for purposes of sec_263a the allocable_costs with respect to any property shall include contributions paid to or under a pension or annuity plan whether or not such contributions represent past_service_costs for property that is inventory in the hands of the taxpayer the change in law is effective for taxable years beginning after date the conference_report to the act provides house bill no provision senate amendment under the senate amendment past_service_costs are subject_to the uniform_capitalization_rules thus an allocable portion of all otherwise allowable pension costs whether relating to current or past services must be included in the basis of the property produced_by_the_taxpayer or held for resale by the taxpayer conference agreement cc it a postf-165939-01 page the conference agreement generally follows the senate amendment with respect to costs allocable to property produced_by_the_taxpayer or held for resale by the taxpayer h_r conf_rep no 100th cong 1st sess in connection with the act senator bentsen observed that b oth types of costs past and current service_costs are costs that are necessarily recovered out of the proceeds from the sale of property produced or held in the year the costs are incurred statement of sen bentsen thurs date cong rec p s-17600 the final sec_263a regulations reflect the act’s change in the law regarding the capitalization of past_service_costs for pension plans for pension and other related costs contributions to employee_plans for past services must be capitalized in the same manner as amounts contributed for current services sec_1_263a-1 other employee benefit expenses including but not limited to wage_continuation_plan payments under former sec_105 as it existed prior to its repeal in worker’s compensation benefits and employee medical_expenses must also be capitalized sec_1_263a-1 the costs under consideration here do not involve pensions or annuities rather the costs involve retiree medical benefits that is other benefit costs the question is what effect the past_service_costs language associated with the pension costs in the temporary regulations has on payments for benefits for prior service involving other types of benefit costs the original temporary regulations indicated past_service_costs for pensions were not subject_to capitalization congress in specifically changed the service's position on past_service_costs for pensions mandating the capitalization of such costs one possible position is that all past_service_costs are currently deductible under sec_263a even though the temporary regulations only specifically mention that rule in the context of pension past_service_costs if so the change made by the act would simply prevent the immediate deduction of pension past_service_costs past_service_costs for other types of employee_benefits would still be immediately deductible after the act this would include past_service_costs for current employees and costs incurred for retired employees our view is that as originally promulgated the temporary sec_263a regulations required all past_service_costs for production employee_benefits to be capitalized except for pension costs the exclusion for past service pension costs followed from the long- term contract regulations upon which the uniform_capitalization_rules were modeled when the past service pension costs exception was specifically overruled by congress in then all past_service_costs were treated alike all were capitalizable cc it a postf-165939-01 page our view that when the pension past_service_costs exception was specifically overruled by congress in then all the past_service_costs were treated alike--all were capitalizable-is buttressed by legislative_history the conference_report to of the act under senate amendment states that past_service_costs are subject_to the uniform_capitalization_rules h_r conf_rep no supra pincite the conference agreement followed the senate amendment the change under of the act to require capitalization of past service pension costs arguably reflects congressional intent that the law requires capitalization of all past service pension and employee_benefits costs hence the language used in the legislative_history past_service_costs are subject_to the uniform_capitalization_rules that is now that past_service_costs for pensions are to be capitalized all past_service_costs are treated alike--all are subject_to the uniform_capitalization_rules furthermore we note that both the temporary and final regulations give examples of employee_benefits that must be capitalized as indirect production_costs which involve or potentially involve past_service_costs temp sec_1 263a- 1t b iii p and sec_1_263a-1 include among the indirect_costs required to be capitalized payments pursuant to a wage_continuation_plan under sec_105 as it existed prior to its repeal in sec_105 wage continuation plans involve payments to former employees who retired on disability totally and permanently disabled like the retiree medical benefits at issue in this advice sec_105 wage continuation plans involve payments for the benefit of former employees similarly temp sec_1_263a-1t b iii p and sec_1_263a-1 include worker’s compensation benefits among the indirect_costs required to be capitalized worker’s compensation benefits such as periodic disability or survivor benefits often involve payments of benefits years after the end of the period of employment accordingly within the definition of other employee benefit expenses found in the temporary and final regulations there are situations involving costs incurred in the current taxable_year for services performed in prior taxable years finally we interpret the regulations as requiring inclusion of past service pension costs in the cost of goods produced during the taxable_year in which the past service pension costs are incurred likewise the payments for the retiree medical_expenses at issue in this case constitute current production_costs rather than part of the cost of goods manufactured in prior taxable years this interpretation is consistent with the legislative_history and the contemporaneous statements of senator bentsen even if the retired employees’ medical_expenses constitute costs of goods manufactured and sold in prior taxable years sec_1341 would not apply under the claim_of_right_doctrine a taxpayer that receives an amount under a claim of right without restriction on disposition must include the amount in gross_income in the taxable_year received notwithstanding that the taxpayer’s right to retain the amount received may be uncertain and the taxpayer subsequently may be required to restore the amount to the rightful owner 286_us_417 cc it a postf-165939-01 page in 340_us_590 the supreme court concluded that a taxpayer who was required under the claim_of_right_doctrine to include a bonus in income in the taxable_year received and who had to repay part of the bonus in a later year could not amend his tax_return for the earlier year the taxpayer’s only remedy was to deduct the amount repaid in the taxable_year in which the taxpayer restored it to the payor the court followed the principle that income is properly reported under the claim_of_right_doctrine in the year received consistent with a tax system based on annual rather than transactional_accounting see 282_us_359 the application of the claim_of_right_doctrine may result in an inequity when because of changes in tax_rates or other circumstances the tax increase resulting from the income inclusion in the earlier year exceeds the tax decrease that results from the deduction in the later year congress enacted sec_1341 to ameliorate this inequity in cases such as lewis in which a taxpayer receives an amount that it is required in a later taxable_year to restore or repay to another claimant see s rep no 83d cong 2d sess under present law if a taxpayer is obliged to repay amounts which he had received in a prior year and included in income because it appeared that he had an unrestricted right to such amounts he may take a deduction in the year of restitution emphasis added h_r rep no 83d cong 2d sess same sec_1341 requires that it be established after the close of the taxable_year or years of income inclusion that the taxpayer did not have an unrestricted right to the item_of_gross_income or portion thereof to satisfy this test the taxpayer must repay or restore the item or portion of the item to another claimant sec_1_1341-1 see also 149_f3d_805 8th cir relying on a legislative_history that is replete with references to repayment restoration and restitution s rep no supra pincite h_r rep no supra pincite for purposes of sec_1341 to restore an item included in gross_income the repayment must arise out of the circumstances terms and conditions of the original payment of such item to the taxpayer 46_tc_527 aff’d per curiam 379_f2d_558 5th cir the fact that the amount of the repayment bears no relationship to the amount included in gross_income indicates that the repayment does not arise from the same circumstances terms and conditions as the original transaction 756_f2d_44 6th cir see 67_tc_818 in appropriate circumstances the term gross_income may mean gross_receipts rather than gross_income as defined in sec_1_61-3 see 357_us_28 revrul_72_28 1972_1_cb_269 concludes that cost_of_goods_sold is ignored in determining whether an item has been included in gross_income within the meaning of sec_1341 in essence the revenue_ruling holds that for sec_1341 purposes an item_of_gross_income means an item of gross_receipts cc it a postf-165939-01 page in the present case the item_of_gross_income for sec_1341 purposes is the proceeds received from the sale of taxpayer’s products in certain taxable years ending prior to payment of the retiree medical_expenses during those years taxpayer had an unrestricted right to the sale proceeds in through taxpayer’s right to the sales proceeds remained unrestricted taxpayer’s payment of the retiree medical_expenses does not restore in later taxable years any portion of the proceeds received from the sale of taxpayer’s products in earlier taxable years moreover taxpayer’s obligation to pay the retiree medical_expenses does not arise from the same circumstances terms or conditions and bears no relationship to the original sale of taxpayer’s products accordingly taxpayer’s payment of these expenses is not a repayment or restoration of the item included in gross_income payment of taxpayer’s retiree medical_expenses does not satisfy the repayment or restoration requirement of sec_1341 sec_1341 also requires as a prerequisite to sec_1341 treatment that a deduction must be allowable to the taxpayer for the repayment or restoration of the item included in income sec_1341 itself provides no right to a deduction instead the deduction must be allowable under another provision of the code sec_1_1341-1 863_f2d_417 5th cir 114_tc_570 aff’d 271_f3d_740 8th cir costs constituting cost_of_goods_sold are properly treated as adjustments to gross_income rather than as deductions sec_1_61-3 costs that are properly accounted for as inventory costs or cost_of_goods_sold must be treated as such even though incurred in a taxable_year after the taxable_year in which the goods to which the costs relate are sold for example revrul_2001_8 c b holds that floor stock tax increases allocable to goods physically on hand but deemed sold in prior taxable years are properly included in cost_of_goods_sold in the taxable_year the costs are incurred if the retiree medical_expenses that taxpayer incurred in the taxable years at issue really constitute part of the cost of inventory manufactured and perhaps sold in earlier taxable years the medical_expenses are properly treated as an inventory cost or a cost_of_goods_sold in the taxable years incurred the intervening period of time does not change the costs’ character from inventory costs or cost_of_goods_sold to a deductible expense therefore whether the retiree medical_expenses are treated as a current manufacturing cost or a cost of previously manufactured and sold goods the expenses cannot qualify for treatment under sec_1341 because they are not allowable deductions even if all of sec_1341 - ’s elements were satisfied the medical_expenses still would not qualify for sec_1341 treatment because of the sec_1341 inventory rule sec_1341 provides that sec_1341 does not apply to any deduction allowable with respect to an item included in gross_income by reason of the sale_or_other_disposition of the taxpayer’s stock_in_trade or other_property of a kind that would have been included in the taxpayer’s inventory if on hand at the close of the prior taxable cc it a postf-165939-01 page year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business taxpayer’s retiree medical_expenses are a consequence of the manufacture and sale of taxpayer’s products and if deductible would be deductible as an ordinary and necessary business_expense of selling taxpayer’s products if as asserted by taxpayer the retiree medical_expenses are properly treated as part of the cost of products manufactured and sold in prior taxable years it is clear that had the products not been sold these expenses would have been treated as an additional cost of inventory still on hand rather than as deductions if for sec_1341 purposes the item_of_gross_income is comprised of two elements that is gross_receipts less cost_of_goods_sold both of those elements are essential in determining the amount of the item therefore it follows that any deduction that directly corresponds to either of those elements should be treated as allowable with respect to an item which was included in gross_income within the meaning of sec_1341 accordingly any deduction for the retiree medical_expenses would be allowable with respect to an item that is included in gross_income by reason of the sale of taxpayer’s products and would not be eligible for sec_1341 treatment by reason of sec_1341 the contrary argument is that the inventory rule only applies to sales returns and allowances or similar items and the retiree medical_expenses do not qualify as such the argument is based on the last sentence of sec_1 f after stating the general inventory rule sec_1_1341-1 provides that t his section is therefore not applicable to sales returns and allowances and similar items however the statutory language does not limit its application to sales returns and allowances or similar items moreover if the last sentence of sec_1_1341-1 constitutes the entire inventory rule it makes the first sentence of that section which states the general inventory rule superfluous the last sentence of sec_1_1341-1 merely provides examples of the application of the inventory rule it does not constitute the entire rule for the reasons stated above we conclude that sec_1341 does not apply to taxpayer’s retiree medical_expenses for the taxable years at issue this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any questions deputy associate chief_counsel income_tax accounting cc it a by william a jackson chief branch
